      Case 2:20-cr-00023-SCJ-JCF Document 90 Filed 11/05/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION


UNITED STATES OF AMERICA,                |
                                         |         CRIMINAL COMPLAINT
      vs.                                |
                                         |         No.    2:20-CR-023
DELVECCHO WALLER, JR.,                   |
    Defendant.                           |


                       MOTION FOR PRETRIAL BOND


      COMES NOW the Defendant in the above styled matter, Mr. Delveccho

Waller, Jr., by and through undersigned counsel, and hereby files this Motion for

Pretrial Bond and further shows this Court as follows:

                                        1.

      Mr. Waller is currently incarcerated without bond in a private prison located

in Lovejoy, Georgia in connection with the above styled matter.

                                        2.

      The Court has previously heard details on the circumstances wherein Mr.

Waller was not yet eligible for bond due to his being in State custody, though on a

writ into federal custody.

                                        3.

      However, as of this moment, Mr. Waller is no longer being held under any
      Case 2:20-cr-00023-SCJ-JCF Document 90 Filed 11/05/20 Page 2 of 3




kind of state hold. He previously was granted a recognizance bond in the new,

underlying state crime for which these charges are now brought. Now, he has also

been granted a recognizance bond for his state probation charge. Therefore, he is

now immediately eligible for consideration for release on bond in this Court.

                                           4.

      Mr. Waller is no risk to flee, to commit additional felonies, to intimidate

witnesses, to frustrate the jurisdiction or process of this Court, or do or fail to do

any other thing whatsoever which would bear negatively on his eligibility for

release. He is the father of 5 children. He is employed. He has long standing

roots in the community. He is a person of good moral character. He is presumed

innocent of this crime and he has steadfastly maintained his innocense.

                                           5.

      The Court may recall that Mr. Waller has been continuously in custody

since his arrest in May 2020. He was infected with covid-19 and nearly died while

in federal detention in Lovejoy because he received inadequate care or attention.

It is just that he be released from the onerous conditions of confinement and be

reunited with his family.

                                           6.

      Prior to filing this motion, counsel for Mr. Waller communicated with

Government counsel via email as required by local rules but has not yet received a
      Case 2:20-cr-00023-SCJ-JCF Document 90 Filed 11/05/20 Page 3 of 3




response and cannot state the Government’s position on bond. Based on prior

discussions, I presume they are opposed.

      WHEREFORE the Defendant prays this Court grant the Defendant’s

Motion for Pretrial Bond and release him instanter.

      Respectfully submitted this 5th day of October 2020.


_/s/ Arturo Corso________
Arturo Corso
Attorney for Mr. Waller
Georgia State Bar No. 188748
The Corso Law Center, LLC
427 Green Street, N.W.
Gainesville, Georgia 30501
Telephone: (770) 532-9732
Facsimile: (770) 532-9733



                           CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing

motion with the Clerk of Court using the CM/ECF system which will

automatically send email notifications of such filing to the opposing party.

      This 6th day of October, 2020.

_/s/ Arturo Corso________
Arturo Corso
Attorney at Law
